GEORGIA GROCERY CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Georgia Grocery Co. v. CommissionerDocket No. 5828.United States Board of Tax Appeals5 B.T.A. 190; 1926 BTA LEXIS 2940; October 26, 1926, Decided *2940 L. R. Christie for the petitioner.  Henry Ravenel, Esq., for the respondent.  SMITH *190  SMITH: This is a proceeding for the redetermination of deficiencies in income and profits tax for the fiscal years ended June 30, 1920, and June 30, 1921, in the respective amounts of $613.68 and $219.57.  The points involved in the proceeding are proper rates of depreciation on furniture and fixtures account and an alleged loss from obsolescence in the fiscal year ended June 30, 1920.  *191  FINDINGS OF FACT.  Petitioner is a Georgia corporation engaged in the retail grocery business at Columbus.  In its income-tax returns for the fiscal years ended June 30, 1920, and June 30, 1921, it deducted certain amounts for depreciation.  On these tax returns the Commissioner disallowed a part of the deduction claimed for depreciation and computed depreciation at the rate of 5 per cent on the furniture and fixtures account and at the rate of 10 per cent on the Piggly Wiggly equipment account.  He disallowed no deduction for obsolescence, since none was claimed in the return.  The equipment carried in the furniture and fixtures account was showcases, shelving, *2941  cash register, and such other equipment as usually goes with a retail grocery business.  These fixtures were acquired all along from the year 1904 until the year 1913.  The petitioner operates a number of Piggly Wiggly grocery stores.  The first Piggly Wiggly equipment came into the possession of the company in the year 1917.  This equipment was of substantially the same character as that carried in the furniture and fixtures account.  Judgment will be entered for the Commissioner.